Per Curiam.
This was a prosecution, under the excise law, for keepin'g open on Sunday a place duly licensed for the sale of spirituous liquors, at 50 Butgers street. The recognizance was forfeited on the 25th March, 1889, and the reason of the prisoner not being present on that day, when his case was called, was due to his removal from his former place of employment and residence, and that his security did not ascertain the fact of his non-appear-once until subsequent to the forfeiture. On August 6, 1889, the surety produced the principal in court, who was thereupon tried for the offense, found guilty, and sentenced to pay a fine of $30, which has been paid. It does not appear that the people have lost any rights by reason of the delay. The application should therefore be granted.